     Case 5:21-cv-00111-H Document 17 Filed 06/18/21         Page 1 of 14 PageID 477



                 UNITED STATES DISTRICT COURT
          NORTHERN DISTRICT OF TEXAS - LUBBOCK DIVISION

CLINT LONG, individual and as                §
next friend of C.L.                          §
     Plaintiff,                              §
                                             §
v.                                           §
                                             §                    No. 5:21-CV-111-H
JAYTON-GIRARD                                §
INDEPENDENT SCHOOL                           §
DISTRICT, ET AL.,                            §
   Defendants.                               §

             PLAINTIFF’S RESPONSE IN OPPOSITION TO
      DEFENDANT’S RULE 12(b)(1) AND 12(B)(6) MOTION TO DISMISS

        Pursuant to Defendant’s Rule 12(b)(1) and 12(b)(6) Motion to Dismiss [ECF

Doc. 9] (“Motion”) and to this Court’s Order [ECF Doc. 7], Plaintiff files this brief

in opposition and in response to the issues raised. Plaintiffs incorporate their First

Amended Complaint filed concurrently. The Amended Complaint features two

causes of action: 1) Texas Open Meetings Act violation; and 2) a violation of the

Fourteenth amendment pursuant to § 1983. Plaintiffs no longer claim any Texas

Constitutional violations relating to equal protection, due process, and free public

education, nor any claims regarding unwanted medical treatment.

        Barring new developments, claims against Tubb and Lackey are dismissed.

Any ultra vires claims will be appropriately incorporated as further discovery

illuminates the TOMA violation details regarding the exact roles of the

superintendent and other JGISD officials in creation of the secret committee.

5:21-CV-111-H, Plaintiff Long’s Response to Rule 12(b) Motion to Dismiss           p. 1
     Case 5:21-cv-00111-H Document 17 Filed 06/18/21         Page 2 of 14 PageID 478



                    I.     ARGUMENTS AND AUTHORITIES

A.      JGISD had discretion in creating its Mask Policy and violated TOMA.

1.      Plaintiffs refer to their Amended Petition regarding their claim of

Defendant’s Texas Open Meetings Act (“TOMA”) violation.

2.      Sec. 551.002 of the Texas Government Code stipulates that “[e]very regular,

special, or called meeting of a governmental body shall be open to the public…”.

3.      Furthermore, sec. 551.021(a) requires that “[a] governmental body shall

prepare and keep minutes, or make a recording, of each open meeting of the body.”

4.      The Texas Supreme Court has held that, “[t]he Open Meetings Act generally

provides that an action taken in violation of the Act is ‘voidable’…”, Town of

Shady Shores v. Swanson, No. 18-0413, 63 Tex. Sup. Ct. J. 180, 2019 Tex. LEXIS

1213, at *19 (Dec. 13, 2019).

5.      A “meeting” includes any deliberation involving a “quorum” or majority of

the members of a governing body at which they act on or discuss any public

business or policy over which they have control. Acker v. Texas Water Comm'n,

790 S.W.2d 299, 300 (Tex. 1990). When a majority of a public decision-making

body is considering a pending issue, there can be no “informal” discussion. Id.

There is either formal consideration of a matter in compliance with the Open

Meetings Act or an illegal meeting. Id. The explicit command of the statute is for

openness at every stage of the deliberations. Id.



5:21-CV-111-H, Plaintiff Long’s Response to Rule 12(b) Motion to Dismiss           p. 2
     Case 5:21-cv-00111-H Document 17 Filed 06/18/21              Page 3 of 14 PageID 479



6.       Defendants judicially admit on page 3 of their Motion that JGISD created

their “JGISD 2020-2021 REOPENING PLAN” (“Mask Policy”) by a committee

yet have provided no evidence of who in JGISD made the decision to form said

committee, or of who selected the committee’s members. Defendants have also

failed to provide evidence that notice of the committee’s formation was ever

published as required by TOMA. Meetings of this committee were not open to the

public in violation of TOMA. Parents were only notified via text message after the

Mask Policy was created.




                Page 3, Defendant’s Brief In Support of Motion to Dismiss [Doc. 9] 1

7.       The Mask Policy was a district-wide policy. Defendants seem to believe

they can fool the Court, Texas parents, and Plaintiffs by trying to disguise their

1
    Defendant’s Declaration of Lyle Lackey is unequivocally hearsay.


5:21-CV-111-H, Plaintiff Long’s Response to Rule 12(b) Motion to Dismiss                p. 3
     Case 5:21-cv-00111-H Document 17 Filed 06/18/21          Page 4 of 14 PageID 480



Mask Policy as a TEA-compliant “plan” and blaming any issues concerning the

Mask Policy everything on the Governor and TEA, with JGISD’s superintendent

acting as mere foot soldier. Further, Defendants assert that their secret committee

meetings to develop the Mask Policy are not subject to TOMA. This defense falls

flat by simple examination of the minutes of the April 20, 2021, meeting, which

includes the vote on "COVID policies as recommended by Committee and

administration.” (Italics added for emphasis.)




               Page 2, April 20, 2021, JGISD Board of Trustees meeting minutes

8.      However, these minutes include no description of the policies and no detail

provided at all. While state law does not dictate every minor detail of what the

minutes of an open meeting must include, no case supports a mere mention of a

subject without an iota of detail. Minutes must indicate each vote, order, decision,

or other action taken, and not merely the subject. See Tex. Gov't Code § 551.021.

9.      There is no public record of who was on the committee. Also notable is the

fact that counter to their later assertions, it was JGISD’s position on April 20, 2021

that the committee’s Mask Policy was a “policy” as opposed to a “plan” (to the

extent that the distinction matters at all).




5:21-CV-111-H, Plaintiff Long’s Response to Rule 12(b) Motion to Dismiss            p. 4
     Case 5:21-cv-00111-H Document 17 Filed 06/18/21            Page 5 of 14 PageID 481



10.      Defendants admit to forming a committee to create the Mask Policy and then

failing to operate publicly. No committee meetings, records, or notification to the

public were published to indicate to taxpayers that any of this was occurring.

11.      JGISD admits to creating this secret committee in private, a clear violation

of TOMA. Defendants may claim to rationally follow TEA’s guidance and cite the

TEA Guidebook for Public Health Operations [ECF Doc 10-1, Appx.00009],

however the evidence shows otherwise. The photos in Exh. 7 of Plaintiffs’

Amended Complaint, JGISD clearly show that the Mask Policy “in scientific

understanding of how the virus spreads;” and since parents were closed out of the

process, JGISD certainly did not “engage parents” or “[communicate]

transparently and matter-of-factly with relevant parties.” [ECF Doc 10-1,

Appx.000012 & Appx.000024]. TEA explicitly states, “Schools must comply with

the governor’s executive order regarding the wearing of masks.” [ECF Doc 10-1,

Appx.000003].

12.      Though JGISD states that it was merely following Governor Abbott’s

policy, JGISD clearly departed from that policy when it did not allow include the

“children under 10” exemption from GA-29 in its plan.2

13.      Defendants then continue to claim that they did not have discretion and had

to obey the Governor’s orders until GA-34, which allowed them to modify the


2
    See Defendant’s 12(b) Motion to Dismiss, ECF Doc. 9, page 15.


5:21-CV-111-H, Plaintiff Long’s Response to Rule 12(b) Motion to Dismiss              p. 5
  Case 5:21-cv-00111-H Document 17 Filed 06/18/21            Page 6 of 14 PageID 482



mask policies. Yet Defendant still has not addressed the exemptions for children

under 10 years old from GA-29 which they chose to ignore, demonstrating its

continued discretion in forming the JGISD Mask Policy. There was no such

exemption found in their Mask Policy, counter to GA-29’s directive. The school

required all, regardless of age, to wear a mask. There is also no guidance on

forming any “committees” found in TEA guidance or the Governor’s orders.

Therefore, they did not comply with the governor’s executive order regarding the

wearing of masks and clearly had discretion before following orders like GA-34.

Defendants have not addressed these inconsistencies. Because JGISD did not

follow Gov. Abbott's executive orders and TEA but rather developed its own

policy, JGISD cannot claim that it simply adopted a plan developed by the state

authorities, nor blame JGISD's superintendent. JGISD used its own discretion, and

the creation was subject to TOMA in either case.

B.     JGISD has discretion in implementation and enforcement of policies
       and violated Plaintiff’s Fourteenth amendment rights under § 1983.

14.    The proper vehicle for asserting violations of fundamental rights protected

by the United States Constitution as amended by the Fourteenth Amendment is 42

U.S.C. § 1983. Plaintiffs have amended their complaint accordingly. JGISD used

their illegally-formed policy to discriminate against C.L. and did not provide him

any procedural due process when expelling him.




5:21-CV-111-H, Plaintiff Long’s Response to Rule 12(b) Motion to Dismiss           p. 6
     Case 5:21-cv-00111-H Document 17 Filed 06/18/21            Page 7 of 14 PageID 483



15.      To state a claim under § 1983 against a school district, the “complaint must

allege sufficient factual content to permit the reasonable inference (1) that a

constitutional violation occurred and (2) that an ‘official policy’ attributable to the

school district's policymakers (3) ‘was the moving force’ behind it.” Bailey, 425 F.

Supp. 3d at 713.

16.      Defendants cite Jacobson v. Commonwealth of Massachusetts, as if it gives

them any rational support in enforcing the Mask Policy on C.L. at the door, but not

the other situations like sports games or those shown in Exh. 7. The photos show

that this sovereign is did not apply the logic of United States v. Caltex, where

kicking C.L. off of the premises is “destroying the property of a few that the

property of many and the lives of many more could be saved.” It is quite shocking

that Defendants cite Prince v. Massachusetts to characterize C.L. as exposing the

community, when there is clear evidence of dozens of people at JGISD attending

approved events without masks and with no social distancing. Exh. 7. This Court

does not necessarily have to decide which measures are “likely to be the most

effective for protection of the public against disease” as stated in Jacobson. JGISD

is clearly applying their Mask Policy inconsistently by allowing some events and

people to be arbitrarily unmasked and not social distance but barring C.L. from

attempting to enter the premises.3


3
    See Defendant’s 12(b) Motion to Dismiss, ECF Doc. 9, Page 19.


5:21-CV-111-H, Plaintiff Long’s Response to Rule 12(b) Motion to Dismiss              p. 7
  Case 5:21-cv-00111-H Document 17 Filed 06/18/21            Page 8 of 14 PageID 484



17.    Looking at the unequal implementation and enforcement of the Mask Policy

in the photos in Exh. 7 and the circumstances of C.L. certainly “shocks the

conscience” to the point where it “violates the decencies of civilized conduct”.

County of Sacramento v. Lewis, 523 U.S. 833, 846 (1998). The Mask Policy

irrationally requires masks to be worn when entering and exiting the building and

when inside without social distancing as shown in photos in Exh. 7. JGISD

implemented irrational and inconsistent enforcement of its Mask Policy when its

agents barred C.L. from entering, while simultaneously approving “super-

spreader” style events elsewhere on their campus. JGISD has not addressed the

photos in Exh. 7.

18.    JGISD is willing to have hundreds of individuals in proximity without

masks but C.L. cannot enter the building without a mask. Even if it is in

“government interest” to take steps to prevent COVID spread, no reasonable

person can look at Exh. 7 and find that this policy was implemented evenly and

rationally.

19.    This suit would not have been filed if JGISD’s agents had not sent home for

the sin of walking into the school without a mask and prevented from receiving a

public education, while at the same time allowing crowds of students to congregate

closely for unnecessary sports events. And given ample opportunity, refused to

recognize the absurdity.



5:21-CV-111-H, Plaintiff Long’s Response to Rule 12(b) Motion to Dismiss           p. 8
  Case 5:21-cv-00111-H Document 17 Filed 06/18/21            Page 9 of 14 PageID 485



20.    TEA requires that the response needs to be “Based in the scientific

understanding of how the virus spreads” and JGISD has clearly shown their

capacity to understand how the virus works by implementing their policies so

unevenly and irrationally. See [Doc 10-1, Appx. 000012]. C.L.’s constitutional

right to equal protection was violated and the Mask Policy formed by JGISD was

the moving force behind it.

21.    JGISD may attempt to justify their constitutional violations in the name of

safety, however this is nonsensical. The photos in Exh. 7 show they cannot make

any such justification in the name of “public safety”. JGISD held essentially

“super-spreader” type recreational events without enforcing their Mask Policy,

while preventing C.L. to even attend the normal school day, violating C.L.’s

Fourteenth Amendment rights.

22.    Defendants used this illegal policy as justification to effectively expel C.L.

without any procedural due process. C.L. was not allowed into the school unless he

complied and was not given any chance to be heard before his removal. Further,

the photos in Exh. 7 of the Amended Complaint show the inconsistent application

of disciplinary measures, violating C.L.’s constitutional rights to equal protection.

JGISD rushed an irrational policy through illegally out of fears and chose to apply

disciplinary measures in one case with C.L. and not apply them to others similarly

situated. Exh. 7. This arbitrary and illegal application of their policy violated



5:21-CV-111-H, Plaintiff Long’s Response to Rule 12(b) Motion to Dismiss           p. 9
    Case 5:21-cv-00111-H Document 17 Filed 06/18/21         Page 10 of 14 PageID 486



C.L.’s rights to procedural due process and equal protection pursuant to § 1983 of

the Fourteenth Amendment. Defendants’ Motion to Dismiss should be denied.

                II.       ADDITIONAL JURISDICTIONAL SUPPORT

23.      Additionally, Defendants characterize the injury from the violations of

Plaintiff’s Constitutional rights as not “distinct”, citing Whitmore v. Arkansas, 495

U.S. 149, 155 (1990) and “undifferentiated,” United States v. Richardson, 419 U.S.

166, 177 (1974).4

24.      Defendants' reliance on these cases is misplaced. The Whitmore petitioner's

alleged injury was too speculative to invoke the jurisdiction of an Art. III court.

Whitmore, 495 U.S. at 157. The petitioner’s conviction and death sentence were

final, and his claim was based on nothing more than conjecture that he may

eventually secure federal habeas relief from his conviction of stabbing his victim

ten times, was obviously problematic. Id. The Supreme Court found that no

amount of evidence could establish that Whitmore's asserted future injury was ‘real

and immediate.’ Id. at 160.

25.      Additionally, the Richardson respondent did not allege that he was suffering

any concrete injury. 418 U.S. at 177.

26.      Defendants cite Lujan v. Defs. of Wildlife, 504 U.S. 555, 605 (1992) to argue

that a mere procedural violation is not an individualized harm.


4
    ECF Doc 9, page 21.


5:21-CV-111-H, Plaintiff Long’s Response to Rule 12(b) Motion to Dismiss         p. 10
 Case 5:21-cv-00111-H Document 17 Filed 06/18/21            Page 11 of 14 PageID 487



27.    Plaintiff agrees a mere procedural violation is insufficient to be an

"individual harm" . . . in the absence of real harm, or unequal treatment, or a statute

that gives standing, all of which exist in this case. Defendant was disallowed from

participating in public school events because he had no mask, but many others

were allowed to participate in public school events without masks.

28.    Certain procedures are directly tied to protection against a substantive harm.

Id. The “injury in fact” in an equal protection case of this variety is the denial of

equal treatment resulting from the imposition of the barrier, not the ultimate

inability to obtain the benefit. Ne. Fla. Chapter of Associated Gen. Contractors of

Am. v. City of Jacksonville, Fla., 508 U.S. 656, 666 (1993).

29.    Unlike the Petitioner in Whitmore and respondent in Richardson, the

Plaintiff in this case has experienced actual injury in violation of his equal

protection and due process rights in the Fourteenth Amendment. Plaintiffs have

plead concrete injuries of violation of C.L.’s equal protection by being

inconsistently treated compared to his peers in the application of the Mask Policy

by being constructively expelled. Further, C.L.’s procedural due process rights

were violated as he was not given an opportunity to be heard before his

constructive expulsion. JGSID created an illegal, irrational, and inconsistent

creation and implementation of the Mask Policy that JGISD had discretion in

creating and enforcing in violation of TOMA and the United States Constitution.



5:21-CV-111-H, Plaintiff Long’s Response to Rule 12(b) Motion to Dismiss          p. 11
    Case 5:21-cv-00111-H Document 17 Filed 06/18/21         Page 12 of 14 PageID 488



30.     JGISD cannot claim they had no discretion when not following the orders

they claim to follow.5 JGISD cannot claim that the unequal treatment of

constructively expelling C.L. was not “distinct” or “undifferentiated” in their

enforcement of the Mask Policy while simultaneously holding indoor crowded

school events without following their illegal Mask Policy.6 See Whitmore, 495 U.S.

at 157; Richardson, 418 U.S. at 177. The evidence of JGISD’s discretion in the

implementation and enforcement of their illegal Mask Policy provides unique and

concrete injury to Plaintiff, as he cannot attend school without obeying the illegal

policy that is being used to target him specifically.

31.     JGISD did not follow the Governor’s Orders, TEA, TOMA, and the

Constitution in creating and inconsistently implementing and enforcing their illegal

Mask Policy. JGISD actions created actual injury to Plaintiff in humiliation,

additional hardship in loss of education opportunity, and deprivation of

constitutional rights in the illegal denial of access to his education.

32.     Plaintiff objects to the inability to participate in public education but for the

unconstitutional inconsistently applied Mask Policy. See Ne. Fla. Chapter of

Associated Gen Contractors, 508 U.S. 656, 665.




5
  Referring to GA-29 which included mask exemptions for children under 10, which JGISD did
not include in their Mask Policy. ECF Doc 9, pg 24.
6
  Exh. 7 of Plaintiffs Amended Complaint.


5:21-CV-111-H, Plaintiff Long’s Response to Rule 12(b) Motion to Dismiss               p. 12
    Case 5:21-cv-00111-H Document 17 Filed 06/18/21                        Page 13 of 14 PageID 489



33.     Lastly, Plaintiff's Open Meetings Act claims should survive any of the

Defendants' arguments. The Texas Attorney General's Open Meetings Handbook

2018 explains the state's interpretation of the Open Meetings Act. In its discussion

of standing, the Attorney General's office explained that:

        "Standing conferred by the Act is broader than taxpayer standing, and
        a citizen does not need to prove an interest different from the general
        public, “because ‘the interest protected by the Open Meetings Act is
        the interest of the general public.’” The phrase “any interested person”
        includes a government league, an environmental group, the president
        of a local homeowners group, a city challenging the closure of a
        hospital by the county hospital district, and a town challenging
        annexation ordinances."7

34.     In Hays Cty. Water Planning Pshp. v. Hays Cty., the 3rd Court of Appeals

instructed, "This Court addressed the issue of standing for Open Meetings Act

purposes in Save Our Springs, holding that both an alliance of interested citizens

and one individual living in the affected area had standing under the Open

Meetings Act. 41 S.W.3d 174, 177 (Tex. App. 2001).

35.     Thus, Plaintiffs' valid Open Meetings Act claims give standing to keep this

Court from dismissing the case.




7
 Paxton, Ken, Open Meetings Handbook 2018, p. 63, available online at
https://www.texasattorneygeneral.gov/sites/default/files/files/divisions/open-government/Open-Meetings-
Handbook-2018.pdf (last checked June 18, 2021). Citations cleaned.


5:21-CV-111-H, Plaintiff Long’s Response to Rule 12(b) Motion to Dismiss                                  p. 13
 Case 5:21-cv-00111-H Document 17 Filed 06/18/21            Page 14 of 14 PageID 490



                  III.   NOTICE OF AMENDED COMPLAINT

36.    As described above, Plaintiffs have amended their complaint and filed it

concurrently with this Response. This First Amended Complaint includes

substantial discussion of jurisdictional issues, and is incorporated by reference with

this response.

                                    IV.    PRAYER

       Because the Defendants treated Plaintiffs unequally to the way that they

treated other students, irrationally and supported only with an illegal policy

developed contrary to Texas law, Plaintiffs ask the Court to deny dismissal of this

case, and to continue with a scheduling order and allow prosecution on the merits.



Respectfully submitted,

              By: /s/ Warren V. Norred
              Warren V. Norred, Texas Bar No. 24045094
              wnorred@norredlaw.com
              515 E. Border; Arlington, Texas 76010
              P: 817-704-3984; F: 817-524-6686
              Attorney for Plaintiffs

CERTIFICATE OF SERVICE – I certify that on June 18, 2021, I filed this brief
through the Court’s efiling system to all counsel of record.

                                   /s/ Warren V. Norred
                                   Warren V. Norred




5:21-CV-111-H, Plaintiff Long’s Response to Rule 12(b) Motion to Dismiss         p. 14
